                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL


 Case No.           CV 19-0080-CBM(AFMx)                                            Date     MARCH 14, 2019


 Title      ANTHONY A. PATEL v. PATRICIA MILLER, ET AL.,


 Present: The Honorable           CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE


                    YOLANDA SKIPPER                                              NOT REPORTED
                        Deputy Clerk                                               Court Reporter


                  Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                           None Present                                            None Present


 Proceedings:           IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES

The Court is in receipt of Defendants' motions to dismiss. In light of the First Amended Complaint filed on
March 12, 2019 [40], the following defendants' motions to dismiss, Docket Nos. 8, 13, 15, 19, 21, 27, 29, 32
and 36, are hereby denied as moot.

IT IS SO ORDERED.
cc: all parties




          CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
